        Case 3:20-cv-03750-WHO Document 65 Filed 01/12/21 Page 1 of 5



 1   JOHN P. PHILLIPS (Bar No. CA-154412)
     john.phillips@us.dlapiper.com
 2   GREGORY G. SPERLA (Bar No. CA-278062)
     greg.Sperla@us.dlapiper.com
 3   DLA PIPER LLP (US)
     555 Mission Street
 4   Suite 2400
     San Francisco, California 94105-2933
 5   Tel: 415.836.2500
     Fax: 415.836.2501
 6
     ROB HOFFMAN (admitted pro hac vice)
 7   rob.hoffman@us.dlapiper.com
     DLA PIPER LLP (US)
 8   1900 N. Pearl St., Suite 2200
     Dallas, Texas 75201-2482
 9   Tel: 214.743.4530
     Fax: 972.813.6271
10
     Attorneys for Defendants
11   FIREMAN’S FUND INSURANCE COMPANY,
     NATIONAL SURETY CORPORATION, and
12   ALLIANZ GLOBAL RISKS INSURANCE CO.

13                               UNITED STATES DISTRICT COURT

14                            NORTHERN DISTRICT OF CALIFORNIA

15                                          SAN FRANCISCO

16   Water Sports Kauai, Inc., a Hawaii corporation,          CASE NO. 3:20-CV-03750
     dba Sand People, on behalf itself and all others
17   similarly situated,                                      JOINT STIPULATION AND
                            Plaintiff,                        [PROPOSED] ORDER GRANTING
18                                                            ONE-DAY EXTENSION FOR
            v.                                                DEFENDANTS TO FILE REPLY IN
19                                                            SUPPORT OF MOTION TO DISMISS
     Fireman’s Fund Insurance Company, a                      PLAINTIFF’S SECOND AMENDED
20   California corporation, National Surety                  COMPLAINT
     Corporation, an Illinois Corporation, and Allianz
21   Global Risks US Insurance Co., an Illinois               Complaint Filed: June 5, 2020
     Corporation,                                             SAC Filed: November 30, 2020
22                            Defendants.
23

24

25

26
27

28
                                                        -1-
                  STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE REPLY
                       ISO MOTION TO DISMISS SAC -- CASE NO. 3:20-CV-03750-WHO
        Case 3:20-cv-03750-WHO Document 65 Filed 01/12/21 Page 2 of 5



 1           Pursuant to N.D. Cal. Civ. L.R. 6-2, Plaintiff Water Sports Kauai, Inc. (“Plaintiff”) and

 2   Defendants Fireman’s Fund Insurance Company, National Surety Corporation and Allianz Global

 3   Risks Insurance Company (“Defendants”) stipulate and agree to extend by one day the time for

 4   Defendants to file their Reply in support of their Motion to Dismiss (“Motion”) Plaintiff’s Second

 5   Amended Complaint.

 6           WHEREAS, Plaintiff filed its Second Amended Complaint (“SAC”) against Defendants on

 7   November 30, 2020;

 8           WHEREAS, Defendants filed their Motion to Dismiss SAC on December 18, 2020;

 9           WHEREAS, Plaintiff filed their Opposition to the Motion to Dismiss SAC on January 8,

10   2021;

11           WHEREAS, Defendants’ Reply in further support of their Motion to Dismiss SAC is

12   currently due on January 18, 2021; and

13           WHEREAS, January 18, 2021 falls on Martin Luther King Day, a National Holiday, and

14   the Courts are closed.

15           NOW, THEREFORE, the parties hereby stipulate and agree that Defendants’ deadline to

16   file their Reply in support of their Motion to Dismiss Plaintiff’s Second Amended Complaint shall

17   be extended one business day to January 19, 2021.

18           IT IS SO STIPULATED.

19    Dated: January 11, 2021
20                                              DLA PIPER LLP (US)

21

22
                                                By: /s/ Greg Sperla
23                                                   John P. Phillips
                                                     Rob Hoffman (admitted pro hac vice)
24                                                   Gregory G. Sperla
                                                     Attorneys for Defendants
25                                                   FIREMAN’S FUND INSURANCE COMPANY,
26                                                   NATIONAL SURETY CORPORATION, and
                                                     ALLIANZ GLOBAL RISKS INSURANCE CO.
27

28
                                                      -2-
                   STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE REPLY
                         ISO MOTION TO DISMISS SAC -- CASE NO. 3:20-CV-03750-WHO
      Case 3:20-cv-03750-WHO Document 65 Filed 01/12/21 Page 3 of 5



 1   Dated: January 11, 2021

 2                                      LIEFF CABRASER HEIMANN & BERNSTEIN, LLP

 3

 4
                                        By: /s/ Jacob Polin
 5                                          Robert J. Nelson

 6                                          Robert J. Nelson
                                            Fabrice N. Vincent
 7                                          Jacob H. Polin
 8                                          LIEFF CABRASER HEIMANN & BERNSTEIN,
                                            LLP
 9
                                            Judith Ann Pavey (admitted pro hac vice)
10                                          STARN O’TOOLE MARCUS & FISHER
11
                                            Alexandra L. Foote
12                                          LAW OFFICE OF ALEXANDRA L. FOOTE,
                                            P.C.
13
                                            Attorneys for Plaintiff
14                                          Water Sports Kauai, Inc.
15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                             -3-
                STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE REPLY
                      ISO MOTION TO DISMISS SAC -- CASE NO. 3:20-CV-03750-WHO
        Case 3:20-cv-03750-WHO Document 65 Filed 01/12/21 Page 4 of 5



 1                                        [PROPOSED] ORDER

 2          Pursuant to the Parties’ stipulation, the Court hereby orders as follows:

 3          1.     Defendants’ deadline to file their Reply in support of their Motion to Dismiss

 4   Plaintiff’s Second Amended Complaint is extended by one day to January 19, 2021.

 5   IT IS SO ORDERED.

 6

 7   Dated:January 12, 2021
                                                  Honorable William H. Orrick
 8                                                United States District Court Judge

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                     -4-
                  STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE REPLY
                        ISO MOTION TO DISMISS SAC -- CASE NO. 3:20-CV-03750-WHO
        Case 3:20-cv-03750-WHO Document 65 Filed 01/12/21 Page 5 of 5



 1                                            ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3), I, Greg Sperla, attest under penalty of perjury that

 3   concurrence in the filing of this document has been obtained from all signatories.

 4   Dated: January 11, 2021

 5                                                /s/ Greg Sperla
                                                  Greg Sperla
 6                                                DLA Piper LLP (US)
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      -5-
                  STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE REPLY
                        ISO MOTION TO DISMISS SAC -- CASE NO. 3:20-CV-03750-WHO
